Citation Nr: 1508476	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for adjustment disorder with mixed anxiety and depression.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to March 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for adjustment disorder with mixed anxiety and depression, assigning a 30 percent rating from September 2010.  The Veteran appeals for a higher initial rating.  

In October 2014, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the October 2014 Board hearing, the Veteran testified that the clinical findings on his VA examination in November 2010 (upon which the current 30 percent rating for his psychiatric disability was based) were not an accurate representation of his occupational and social impairment for the reason that he was not completely candid in providing the examiner with his true symptomatology.  For example, he indicated that he did not relate such symptoms as possible suicidal ideation and depression.  He also asserted that he had a tendency to mask his "anger and total depression" at times.  While the Veteran did not specifically allege that his disability had worsened since his VA examination, it is acknowledged that the VA examination report does not contain sufficient medical evidence to decide the claim given the Veteran's self-description of a different disability picture.  It is also noted that the Veteran's long-time treatment provider, Dr. Mack, has provided summary letters of the Veteran's symptoms, which has not been considered by the VA examiner.  Thus, the Board finds that a new VA examination is required to determine the current severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depression.  38 C.F.R. § 3.159(c)(4)(i).

Moreover, at the hearing the Veteran referred to a private psychiatrist who prescribed an anti-depressant (Wellbutrin) for him.  It was not clear, however, if there were treatment records from this physician that would assist the Veteran in substantiating his claim.  Additionally, it is noted that on a medical release form dated in September 2010, the Veteran referred to two additional private treatment providers (Dr. Standlauder and Dr. Larner), whose records have not been sought.  Therefore, before affording the Veteran a VA examination, he should be requested to furnish these private records, or submit a medical release for the VA to obtain them on his behalf.

In regard to the TDIU rating claim, the Veteran testified at the October 2014 Board hearing that he had "very marginal" employment with a friend and that he did not believe that he was employable except by a friend.  He described the part-time hours that he worked for a friend and indicated that it was variable.  He attributed his unstable work history to the symptoms of his psychiatric disability.

A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  In this case, given the Veteran's testimony, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claim on appeal, and must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating. 

2.  Request the Veteran to furnish treatment records from his private treatment providers named in the September 2010 medical release form (Dr. Standlauder and Dr. Larner), as well as his private psychiatrist who prescribes medication (Wellbutrin) for his psychiatric disability (as mentioned at the hearing).  Alternatively, he should be asked to provide the RO with a medical release, authorizing VA to obtain such records on his behalf.

3.  Arrange to have the Veteran scheduled for a VA psychiatric examination in order to determine the current level of severity of his service-connected adjustment disorder with mixed anxiety and depression.  The claims file must be made available to and reviewed by the examiner. 

The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms, and should comment upon the frequency or severity of the Veteran's adjustment disorder symptoms with anxiety and depression.  The examiner should also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner should also furnish an opinion as to whether the Veteran's psychiatric disability, in and of itself, precludes "substantially gainful" employment.  The examiner should describe the Veteran's functional and industrial impairment from his service-connected psychiatric disability, and with consideration of the Veteran's educational background (MBA degree) and occupational history (work in numerous companies including on Wall Street for many years and more recently for an insurance company), furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience.

A complete rationale for all opinions must be provided. 

4.  If the medical opinion provided in response to the question posed in #3 (above) is that the Veteran's service-connected psychiatric disability did not (of itself) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected adjustment disorder with mixed anxiety and depression had on his employability, considering his education (MBA degree) and occupational experience (work in numerous companies including on Wall Street for many years and more recently for an insurance company), but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disability precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

5.  After the above development requested is completed, adjudicate the claims for a higher rating for adjustment disorder with mixed anxiety and depression and for a TDIU rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




